                                                                                          FILED
                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                                                                       FEB 2 12019
                                                                                 CLERK,   U.S.   DISTRICT CLERK

UNITED BIOLOGICS, LLC                                                           VSTERN DISICT 15F TEXAS
                                                                                 BY
dlb/a UNITED ALLERGY
SERVICES et al.,

                       Plaintiffs,

               V.                                              Civil Case No. 5:14-35

ALLERGY & ASTHMA NETWORK!
MOTHERS OF ASTHMATICS, INC et al.,

                       Defendants.


                                     MEMORANDUM OPINION

       United Biologics, LLC, doing business as United Allergy Services (UAS) is a corporation

trying to break into the allergy testing and immunotherapy market. The Academy of Allergy &

Asthma in Primary Care (AAAPC) is a trade association of primary care doctors interested in

providing allergy testing and immunotherapy. Together they sued the Allergy & Asthma

Network (AAN, an allergist advocacy organization), and Tonya Winders (AAN's executive

director), bringing various antitrust and tort claims. But a jury rejected them all.


       Now UAS and AAAPC renew their motion for judgment as a matter of law, raising

issues they say entitle them to judgment notwithstanding the verdict or to a new trial. Yet two

claimed errors were harmless, the Court properly analyzed their Sherman Act claim under the

Rule of Reason, and the jury's verdict did not contradict the great weight of the evidence. So the

Court will deny UAS and AAAPC's motion.
I. Background


        "Necessity is the mother of innovation." Or so thought UAS and AAAPC. Over forty

million Americans suffer from airborne allergies, making it among the most common chronic

diseases in the United States. The disease causes familiar symptoms: sneezing, coughing, itching,

or a runny nose. And although the symptoms can be abated with over-the-counter medications

like Benadryl or Zyrtec, the underlying allergy can only be treated through immunotherapy.

Immunotherapy involves an initial test to identify the targeted allergen (either an allergist-

administered skin test, or a diagnostic labadministered blood test), followed by multiple

bespoke allergist-administered injections weekly for several years as the patient gradually

develops an immunity. Yet for the millions who could benefit from immunotherapy, the United

States has only 3600 allergists to administer it. Combined with the treatment's frequency and

duration, this dearth of allergists saddles rural patients with nearly insurmountable access

burdens, requiring routine long-distance travel and making it impossible for them to hold a job or

pursue an education. UAS teamed up with AAAPC to remedy this problem, imbedding allergy

technicians and equipment in local primary care offices to empower family physicians to identify

allergens and provide immunotherapy themselves. Some even trained patients to self-administer

the injections at home. The plan succeeded: over 2000 physicians participated, providing

immunotherapy to tens of thousands of new patients.


       "Do not go gentle into that good night." Or so responded AAN and Winders. Convinced

remote immunotherapy treatment endangered patients and defrauded insurers, AAN joined

forces with Phadia (an allergy-testing equipment manufacturer), other allergist associations, and

individual doctors to mount a campaign devoted to law reform and to dissuading insurers from

reimbursing this treatment.

                                                  2
       UAS and AAAPC took this "turf war" into court, alleging AAN, Phadia, and their allies

flouted the Sherman Act, breached the Texas Free Enterprise and Antitrust Act, and committed

the common law torts of civil conspiracy and tortious interference. 4th Am. Compi. ¶ 2, 1 72-

207, ECF No. 235. Phadia, the diagnostic labs, the allergist associations, and the individual

doctors ultimately settled. But AAN proceeded to trial, shielding itself with the affirmative

defense from Eastern Railroad Presidents Conference     v.   Noerr Motor Freight, Inc., 365 U.s.

127 (1961), and United Mine Workers v. Pennington, 381 U.S. 657 (1965) (the Noerr

Pennington defense), allowing companies to lobby for government action with anticompetitive

effects. A previous judge held UAS and AAAPC's Sherman Act claim should be analyzed under

the more flexible Rule of Reason, not the stricter per se standard. Order 24-25, ECF No. 426.


       After a two-week trial, the Court directed a verdict for AAN on UAS and AAAPC's civil

conspiracy claim, holding AAN could not be liable for conspiring with Phadia to interfere with

UAS's business arrangements. 3/20/18 Tr. 35:1-3. This Court further reaffirmed that UAS and

AAAPC's Sherman Act claim should be analyzed under the Rule of Reason. Id. 10:1-2. And the

jury returned a verdict for AAN on all other issues, finding AAN neither conspired with its allies

to restrain trade nor tortiously interfered with UAS or AAAPC's business relations.


       UAS and AAAPC now move for judgment as a matter of law, raising four issues. First,

they argue the Courtwrongfully directed a verdict on their civil conspiracy claim. Second, they

challenge AAN's invocation of the NoerrPennington defense. Third, they argue the Court

should have analyzed their Sherman Act claim under the per se standard, not the Rule of Reason.

And fourth, they claim the jury rejected their tortious interference and Sherman Act claims

against the great weight of the evidence.
II. Analysis

       UAS and AAAPC identify four issues entitling them either to judgment notwithstanding

the verdict or to a new trial: that the Court improperly directed a verdict against them on their

civil conspiracy claim; that the NoerrPennington defense should not have protected AAN; that

the Court improperly analyzed their Sherman Act claim under the Rule of Reason; and that the

jury rejected their tortious interference and Sherman Act claims despite the great weight of the

evidence. But the Court need not consider the first two issues' merits, since any error was

harmless. And UAS and AAAPC's latest attempt to invoke the per se standard falls flat: the

alleged agreement was neither a market allocation scheme nor a horizontal boycott. That dooms

their request for judgment notwithstanding the verdict on their Sherman Act claim, which

assumed the per se standard applied. And their request for judgment notwithstanding the verdict

on their tortious interference claim fares no better. The Court will deny the motion.


       A. UAS and AAAPC cannot undo the Court's directed verdict rejecting a civil
           conspiracy because any error was harmless.

        UAS and AAAPC cannot obtain post-trial relief because even if their civil conspiracy

claim should have gone to the jury, it would necessarily have failed. The jury found AAN did not

commit the underlying tortious interference with UAS ' s business relations. And UAS and

AAAPC did not ask the jury to decide whether Phadia or any other alleged coconspirator

committed the underlying tort. Thus AAN's liability for conspiracy was legally impossible. So

even if the directed verdict was improper, the error was harmless. See Fed. R. Civ. P. 61.


        Under Texas common law, a defendant's liability for civil conspiracy requires a

connection to some underlying tort. See Ti/ton v. Marshall, 925 S.W.2d 672, 681 (Tex. 1996). Of

course, all coconspirators need not be named in the suit. See, e.g., Goldstein   v.   Mortenson, 113

                                                  ri
S.W.3d 769, 779 (Tex. App. 2003). But a jury must still find at least one coconspirator

committed the underlying tort. See Myrad Props., Inc.     v.   LaSalle Bank Nat'! Ass 'n, 300 S.W.3d

746, 751 (Tex. 2009). So here, under UAS and AAAPC's theory of AAN conspiring with Phadia

to tortuously interfere with UAS ' s business relations, the jury would need to find either that

AAN committed tortious interference with Phadia' s help, or that Phadia committed tortious

interference with AAN' s help.


       But the jury rejected the former, unanimously finding AAN did not tortuously interfere

with UAS's business relations. And they never considered the latter, because UAS and

AAAPC's civil conspiracy claim turned on AAN's own wrongdoing. So the jury's rejection of

AAN's individual tortious conduct "necessarily disposes" of this derivative claim. Ernst &

Young, L.L.P. v. Pac. Mut.   Lfe Ins. Co.,   51 S.W.3d 573, 583 (Tex. 2001).


       In short, the jury's rejection of the underlying tortious interference doomed their civil

conspiracy claim. Even assuming the claim should have gone to the jury, any error was harmless.


       B. Because the jury rejected UAS and AAAPC's Sherman Act claim, any                 error its
           consideration of the NoerrPennington defense caused was harmless.

       UAS and AAAPC's second claimed           errorthat the NoerrPennington defense should
not have shielded AANis similarly sisyphean. UAS and AAAPC's objection elides the

obvious: AAN did not need the defense. Since the jury found no antitrust conspiracy, AAN does

not need to duck behind NoerrPennington.


       In Noerr and Pennington, the Supreme Court held "[c]oncerted efforts to restrain or

monopolize trade by petitioning government officials are protected from antitrust liability."

A!lied Tube & Conduit Corp.    v.   Indian Head, Inc., 486 U.S. 492, 499 (1988). Subsequent

holdings make clear the defense's affirmative character: only if a defendant can prove it
restrained trade indirectly by lobbying for valid governmental action will it defeat a plaintiffs

valid antitrust claim. But conversely, if a plaintiff lacks a valid antitrust claim, the defendant has

nothing to defeat. So too here, where the jury rejected UAS and AAAPC's antitrust claim.


       Indeed, UAS and AAAPC know the jury would have applied NoerrPennington only

because it did not follow the verdict form instructions. Since the jury answered "no" to whether

AAN or Winders intentionally interfered with UAS ' s contracts or business relations (Question 5)

the verdict form instructed them "not [to] answer" the NoerrPennington question (Question 9).

See Special Verdict Form 3, 5, ECF No. 563. To be sure, the jury still answered             itsignaling the
defense would have   appliedbut only after it already rejected the underlying conspiracy.
Because the jury had already rejected the conspiracy, the NoerrPennington question's mere

presence on the verdict form did not prejudice UAS or AAAPC. But it does expose their current

windmill-tilting.


       Because the jury rejected UAS and AAAPC's antitrust claim, whether the                 Noerr
Pennington defense applied was of no moment. So even if the jury should not have considered

the defense, any error would be harmless. See Fed. R. Civ. P. 61.


       C. The Court properly analyzed UAS and AAAPC's Sherman Act claim under the
          Rule of Reason because the alleged agreement was neither a horizontal market
          allocation scheme nor a horizontal boycott.

       UAS and AAAPC challenge this Court's conclusion, and Chief Judge Garcia's

independent conclusion before it, that their Sherman Act claim should be analyzed under the

Rule of Reason, deeming it a trade-restraining conspiracy that per se violates the statute. To be

sure, the Sherman Act's text prohibits "[e]very contract, combination.       . .   ,   or conspiracy[] in

restraint of trade." 15 U.S.C.   § 1.   But the Supreme Court has long construed it to prohibit only
unreasonable restraints of trade. See, e.g., Standard Oil Co.        v.   United States, 221 U.S. 1, 60

(1911). To determine a trade-restraining agreement's reasonableness, courts generally apply the

Rule of Reason, weighing the restraint's actual effect on market power and structure. See

Copperweld Corp.    v.   Indep. Tube Coip., 467 U.S. 752, 768 (1984).


       But the law recognizes some agreements as always and inherently anticompetitive,

invariably raising price and lacking any legitimate justification or competitive purpose. These

per se Sherman Act violations include horizontal price fixing (agreements among competitors

directly affecting price), horizontal bid rigging (agreements among prospective bidders on who

will win a given bid), or horizontal market allocation schemes (agreements among competitors

allocating specific customers, products, or territories). See Texaco Inc.         v.   Dagher, 547 U.S.   1, 5

(2006) (price fixing); Palmer      v.   BRG of Georgia, Inc., 498 U.S. 46, 49-50 (1990) (market

allocation); United States   v.   Rose, 449 F.3d 627, 630 (5th Cir. 2006) (bid rigging).


       The law further acknowledges a few other agreements which sometimes give rise to per

se Sherman Act violations. For these         agreementsincluding horizontal boycottsthe

agreement's purpose and affect determines whether it per se violates the Act. A horizontal

boycott occurs when competitors agree not to deal with another competitor or with third-parties

who deal with a competitor. See NYNEX Corp.           v.   Discon, Inc., 525 U.S. 128, 135 (1998). For a

horizontal boycott to be a per se violation, the boycotting parties must hold a dominant position

in the relevant market, the boycotting parties must control access to an element necessary for the

boycotted entity to compete, and there must be no plausible pro-competitive argument. Tunica

Web Advert. v. Tunica Casino        OperatorsAss'n, Inc., 496 F.3d 403, 414-15 (5th Cir. 2007).




                                                       7
        UAS and AAAPC repeatedly tried to apply a per se standard to AAN's actions. They try

again now, claiming AAN' s concerted efforts with Phadia and individual allergists represent a

horizontal market allocation scheme and a horizontal boycott.


        But this rehashed argument fails for three reasons. First, the alleged conduct resembles

neither a horizontal market allocation scheme nor a horizontal boycott. For one, AAN, Phadia,

and individual allergists are not competitors. AAN advocates; Phadia supplies allergy testing

equipment to laboratories; allergists offer allergy testing and immunotherapy services to patients.

Moreover, the record does not indicate AAN, Phadia, or the individual allergists jointly refused

to deal. Phadia continued providing equipment to labs servicing UAS-affiliated physicians;

individual allergists neither withdrew from insurance networks nor refused to treat patients UAS-

affiliated physicians referred.


       Second, even assuming the agreement was a horizontal boycott, the Rule of Reason

would still apply. Neither AAN, Phadia, nor the individual allergists control access to an element

necessary for UAS or AAAPC to compete. To the extent UAS and AAAPC argue AAN and its

allies discouraged primary care doctors from dealing with UAS by increasing the likelihood an

insurance company would audit them, that argument fails from the     startAAN and its allies do
not control who, when, or how an insurer audits primary care physicians.


       Third, plausible pro-competitive arguments abound. At bottom, AAN and its allies joined

forces to disseminate truthful information, albeit in a targeted and subjective way. But

introducing truthful information into the marketplace generally aides competition. And

specifically, the information here caused insurance companies to reduce how many UAS shots it

covered (lowering patient cost) and UAS to increase its technician-training requirements

(improving patient care)
        In sum, the Court properly applied the Rule of Reason. The alleged agreement was

neither a horizontal market allocation scheme nor a horizontal boycott. And even if it was a

horizontal boycott, the Rule of Reason would apply since AAN and its allies do not control

access to an element necessary for UAS or AAAPC to compete and since pro-competitive

arguments abound.


        D. UAS and AAAPC have not shown the jury rejected their Sherman Act claim
           against the great weight of the evidence under the Rule of Reason.

       UAS and AAAPC implicitly premise their motion for judgment notwithstanding the

jury's rejection of their Sherman Act claim on applying the per se standard. Put differently, they

do not claim the evidence "so strongly and overwhelmingly" establishes an unreasonable trade

restraint under the Rule of Reason.   See Baisden   v.   I'm Ready Prods.,   Inc.,   693 F.3d 491, 498 (5th

Cir. 2012). Nor could they. The record shows procompetitive effects (including increasing

consumer benefits and market efficiency) accompanied any UASmarket power reduction.

Rejecting UAS and AAAPC's Sherman Act claim under the Rule of Reason does not contradict

the evidence's great weight.


       E. UAS and AAAPC have not shown the jury rejected their tortious interference
          claim against the great weight of the evidence.

       Similarly, UAS and AAAPC fail to show the jury rejected their tortious interference

claim against the great weight of the evidence. Indeed, reviewing the trial record reveals how

weak UAS and AAAPC's tortious interference case was. UAS and AAAPC could not find a

single physician to testify he terminated a relationship with UAS or AAAPC due to AAN's

conduct. Nor could they find a single insurer to say AAN caused a change in reimbursement

policy, claims denial, or claim audits. UAS and AAAPC's theorythat AAN caused insurers to
conduct audits resulting in reductions to UAS 'S business and AAAPC ' s enrollmentwas

cobbled together from hearsay, a physician audited years before AAN's alleged conduct, and an

expert witness who admitted he could not assess the actual harm to UAS or AAAPC,        see 3/14/18


Tr. 1529:10-1531:25.


III. Conclusion

       The Court will deny UAS and AAAPC's post-trial motion for judgment as a matter of

law or for a new trial. An accompanying order follows.




Date: February     ,   2019

                                                            Royce C. Lamberth
                                                         United States District Judge




                                              10
